 

    
     

Case 1:21-cv-00591-1 TB-GPG. DOCUMCR LE 3a1etileG.02/26/2deeldSDG» GoloradOmsPagerlnofy2 “y
oom
go0a8 |

2
a
S21 h
aoe
SESSE
A S Y LR
me oO >
N 5
cS
Cc
oe
YY
es so
Coe
a a oe
gk s
Cn a2
oie oe & =
Cae 3
ono & TU im
Poe Ss o O °
S 2 o
So ee mo
ie Ge 7
Re ae r
oO
oy a co) oO
See A 0
eS ‘
a
S34

LUVAIH ATdunds

 
Case 1:21-cv-00591-LTB-GPG Document 3-1 Filed 02/26/21 USDC Colorado Page 2 of 2

aCe

eae U)

oJ
2)
m
m
a
ie)
Eat
a
eal
ae
Lo
oh
°
2
4
aed
ul
hz
<
gu
im
, O
i)
Lu
Ol
°
H
es
Bul
ES
(a)
E
=)

 
